Citation Nr: 1144005	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood for the period beginning July 29, 2006, and in excess of 30 percent for the period beginning October 24, 2007. 

2.  Entitlement to an initial rating in excess of 10 percent for deep venous thrombosis, protein deficiency, and hyperhomcosysteinemia of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002 & Supp. 2011) in June 2010, but did not attend.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2011 Appellant's Brief, the Veteran's representative reported increased symptomatology and deterioration in the Veteran's mental health which he felt warranted ratings in excess of 10 percent from July 29, 2006, and 30 percent from October 24, 2007, for the service-connected psychiatric disability.  He also contended that the current symptomatology associated with the service-connected deep venous thrombosis of the right leg is now so severe as to warrant an increased rating.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the assertions as to worsening symptomatology associated with the service-connected psychiatric and right leg disabilities, and the fact that the Veteran was last afforded VA examinations to assess the severity of these conditions over two and a half years ago, the Board concludes a remand for more contemporaneous examinations to assess the current severity of the service-connected psychiatric disability and deep venous thrombosis is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The VA outpatient treatment reports currently of record reflect continuing VA outpatient treatment for deep venous thrombosis through April 8, 2009, as well as some psychiatric treatment prior thereto.  As there is no indication that the Veteran has discontinued his visits for VA outpatient treatment, the Board is therefore on notice of VA outpatient treatment records dated after April 8, 2009, that may be available that are probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, and in order to further fulfill the duty to assist the Veteran, this remand will also afford the RO the opportunity to obtain any more recent relevant VA outpatient treatment records that have not been obtained.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (finding that where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated after April 8, 2009, pertinent to treatment of a psychiatric disability or deep venous thrombosis, and associate them with the claims file. 

2.  Afford the Veteran examinations to determine the current extent of the impairment resulting from his service-connected psychiatric disorder and deep venous thrombosis.  The claims file must be made available to and reviewed by each examiner in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further indicated special studies must be conducted and all clinical findings reported in detail.  The examiners must record pertinent medical complaints, symptoms, and clinical findings.  In addition, the examiners must provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the service-connected disability limits his ability to work, or affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions must be provided.  

a.  With respect to the psychiatric examination, the examiner is to comment as to whether service-connected psychiatric disability results in any of the following:  

1.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

2.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships

3.  Occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships OR 

4.  Total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

b.  With respect to the examination to determine the severity of the deep venous thrombosis, the examiner should comment on the extent to which this disability results in the following: 

1.  Intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery

2.  Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. 

3.  Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. 

4.  Persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration. 

5.  Massive board-like edema with constant pain at rest.

3.  After all appropriate development above has been accomplished, readjudicate the claims on appeal.  If any benefit sought in connection with either issue is denied, provide the Veteran a Supplemental Statement of the Case and opportunity ot respond.  Thereafter, return the case to the Board if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

